COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
VICTOR NATHANIEL JOHNSON,                   )
                                                                              )               No.  08-03-00273-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
142nd District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of Midland County, Texas
Appellee.                           )
                                                                              )                 
(TC# CR-27851)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellant=s
withdrawal of the notice of appeal and motion to dismiss.  Such action is appropriate under Tex.R.App.P. 42.2(a), which states that:
(a)        At any time before the appellate court=s decision, the appellate court may
dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,  who must
immediately send the duplicate copy to the trial court clerk.  An appellant must personally sign the written
withdrawal.
 




Appellant has
complied with the requirements of Rule 42.2(a). 
The Court has considered this cause on Appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)